Citation Nr: 1712122	
Decision Date: 04/14/17    Archive Date: 04/19/17

DOCKET NO.  14-30 391	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in Indianapolis, Indiana


THE ISSUE

Entitlement to service connection for prostate cancer, claimed as due to herbicide exposure.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. L. Wasser, Counsel


INTRODUCTION

The Veteran served on active duty from January 1962 to January 1965, and from April 1965 to May 1986.

This case comes to the Board of Veterans' Appeals (Board) on appeal from an August 2011 RO decision that denied service connection for prostate cancer.

A videoconference hearing was held in November 2016 before the undersigned Veterans Law Judge (VLJ) of the Board, and a transcript of this hearing is of record.

Additional evidence was received from the Veteran in December 2016, January 2017, and February 2017. This evidence is subject to initial review by the Board because the Veteran has not explicitly requested Agency of Original Jurisdiction (AOJ) consideration of this evidence.  38 U.S.C.A. § 7105(e) (West 2014).  Moreover, additional evidence was associated with the file by the AOJ in connection with other claims. As this evidence is not pertinent to the issue on appeal, remand is not required.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1. The Veteran did not have service in the Republic of Vietnam, and he is not shown by competent and probative evidence to have been exposed to herbicides in Thailand or otherwise in service.

2. Prostate cancer was not shown in service or for many years thereafter, and there is no competent evidence suggesting a relationship between this disability and his active duty service.
CONCLUSION OF LAW

Prostate cancer was not incurred in or aggravated by active service, and may not be presumed to have been so incurred. 38 U.S.C.A. §§ 1110, 1112, 1113, 1116, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Notice and Assistance

VA has duties to notify and assist a claimant with his claim.  VA's duty to notify was satisfied by a letter dated in January 2011.  See 38 U.S.C.A. §§ 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2016); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015). Additional notice was provided in an August 2016 letter, and the claim was most recently readjudicated in an October 2016 supplemental statement of the case.

VA also fulfilled its duty to assist the Veteran by obtaining all relevant evidence in support of his claim, which is obtainable, and therefore appellate review may proceed without prejudicing him. 38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2015); see also Bernard v. Brown, 4 Vet. App. 384 (1993). The Veteran has submitted written statements, testimony, service personnel records, and printouts from the VA website regarding Agent Orange exposure. VA has obtained service treatment records (STRs), service personnel records, private medical records, and assisted the appellant in obtaining evidence. 

Attempts to verify the Veteran's claimed exposure to Agent Orange have also been undertaken. The AOJ has repeatedly contacted the National Personnel Records Center (NPRC), in attempts to verify the Veteran's contentions, and received negative responses.  In July 2011 and October 2016, the AOJ issued a formal finding of lack of information required to corroborate the Veteran's contentions of exposure to Agent Orange in Vietnam or Thailand.

The Veteran has contended that he traveled by airplane from Thailand to Saigon, Vietnam after April 30, 1975 and met with U.S. soldiers in the U.S. Embassy in Saigon sometime between that date and July 18, 1975, when he left Thailand, and avers that no orders exist relating to this journey. As discussed below, the Board finds that his contentions in this regard are not corroborated and therefore not credible, and that further attempts to verify this assertion are not warranted.  The Veteran has reported that his attempts to obtain verification of these events by contacting his Congressional representatives have been unsuccessful.

In November 2016 correspondence regarding the Veteran, the NPRC enclosed a duplicate copy of the Veteran's service personnel records and stated that travel orders or vouchers for the claimed travel from Thailand to Vietnam are not a matter of record.

The Veteran was not provided a VA examination on his claim for service connection for prostate cancer; however, the Board finds that VA was not obligated to provide an examination in this case. The Veteran does not contend that his prostate cancer is related to service in a manner other than exposure to Agent Orange, nor is there any evidence suggesting the condition is related to service. Accordingly, as the question presented in this case is exposure to Agent Orange in service rather than a medical link between the condition and service, a VA examination is not required. See McLendon v. Nicholson, 20 Vet. App. 79, 83   (2006); see also Waters v. Shinseki, 601 F.3d 1274, 1278 (Fed. Cir. 2010).

All known and available records relevant to the issue on appeal have been obtained and associated with the appellant's claims file; and the appellant has not contended otherwise.  

Analysis

The Veteran contends that he incurred prostate cancer as a result of exposure to Agent Orange in Thailand or Vietnam during service.  

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by service. 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303. Evidence of continuity of symptomatology from the time of service until the present is required where the chronicity of a chronic condition manifested during service either has not been established or might reasonably be questioned. 38 C.F.R. § 3.303 (b); see also Walker v. Shinseki, 708 F.3d 1331, 1340 (Fed. Cir. 2013) (holding that only conditions listed as chronic diseases in § 3.309(a) may be considered for service connection under 38 C.F.R. § 3.303 (b)). Regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service. 38 C.F.R. § 3.303 (d).

Generally, in order to prove service connection, there must be competent, credible evidence of (1) a current disability, (2) in-service incurrence or aggravation of an injury or disease, and (3) a nexus, or link, between the current disability and the in-service disease or injury. See, e.g., Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Pond v. West, 12 Vet. App. 341 (1999).

Moreover, where a veteran served continuously for 90 days or more during a period of war, or during peacetime service after December 31, 1946, and malignant tumors become manifest to a degree of 10 percent within one year from date of termination of such service, such disease shall be presumed to have been incurred in or aggravated by  service, even though there is no evidence of such during the period of service. This presumption is rebuttable by affirmative evidence to the contrary. 38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2014); 38 C.F.R. §§ 3.307, 3.309. 

If a veteran was exposed to an herbicide agent during active military, naval, or air service, certain diseases, including prostate cancer, may be service connected if the requirements of 38 U.S.C.A. § 1116 (West 2014) and 38 C.F.R. § 3.307 (a)(6)(iii) are met, even though there is no record of such disease during service, provided the requirements of 38 C.F.R. § 3.307 (a)(6) are met. 38 C.F.R. §§ 3.307 (d), 3.309(e) (2016). 

The availability of presumptive service connection for a disability based on exposure to herbicides does not preclude a Veteran from establishing entitlement to service connection with proof of direct causation linking his claimed disability to his military service. See Stefl v. Nicholson, 21 Vet. App. 120 (2007); Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994); McCartt v. West, 12 Vet. App. 164, 167 (1999) (indicating the principles set forth in Combee, which concerned exposure to radiation, are equally applicable in cases involving Agent Orange exposure to establish direct causation).

Under 38 C.F.R. § 3.307 (a)(6), a veteran who, during active military, naval, or air service, served in the Republic of Vietnam during the period beginning on January 9, 1962 and ending on May 7, 1975, is presumed to have been exposed during such service to an herbicide agent, unless there is affirmative evidence to the contrary. 38 C.F.R. § 3.307 (a)(6)(iii). "Service in the Republic of Vietnam" includes service in the waters offshore and service in other locations if the conditions of service involved duty or visitation in the Republic of Vietnam. Id.; see also 38 C.F.R. § 3.313 (a); Haas v. Peake, 525 F.3d 1168, 1197 (Fed. Cir. 2008), cert. denied, 129 S. Ct. 1002 (2009) (upholding VA's interpretation of section 3.307(a)(6)(iii) as requiring the servicemember's presence at some point on the landmass or the inland waters of Vietnam).

The last date on which such a Veteran shall be presumed to have been exposed to an herbicide agent shall be the last date on which he or she served in the Republic of Vietnam during the period beginning on January 9, 1962 and ending on May 7, 1975. The term "herbicide agent" means a chemical in an herbicide, including Agent Orange, used in support of the United States and allied military operations in the Republic of Vietnam during the Vietnam era. In addition, in certain circumstances, a veteran may have been exposed to herbicides while serving in Thailand and Korea. A veteran who, during active military, naval, or air service, served between April 1, 1968, and August 31, 1971, in a unit that, as determined by the department of Defense, operated in or near the Korean demilitarized zone (DMZ), in an area in which herbicides are known to have been applied during that period, shall be presumed to have been exposed during such serve to an herbicide agent, unless there is affirmative evidence to establish that a veteran was not exposed to any such agent during that service. 38 C.F.R. § 3.307 (a)(6)(iv). In some limited instances, herbicide exposure in Thailand is recognized. See M21-1 Manual, M21-1, Part IV, Subpart ii, Chapter 2, Section C.10.r. 

With regard to exposure to herbicides outside of Vietnam, VA's Compensation Service has determined that a special consideration of herbicide exposure on a factual basis should be extended to Veterans whose duties placed them on or near the perimeters of Thailand military bases. VA's Adjudication Procedures Manual, M21, states that exposure to herbicide agents will be conceded for any United States Army Veteran who served with a military police unit, or with a military police occupational specialty, at a U.S. Army Base in Thailand during the Vietnam era, if he reports that his duty placed him at or near the base perimeter. See M21-1.IV.ii.1.H.5.a,b. 

Herbicide exposure may also be conceded for certain Air Force Veterans who served on certain specified Royal Thai Air Force Bases (RTAFBs), including U-Tapao, Ubon, Nakhon Phanom, Udorn, Takhli, Korat, or Don Muang, and had certain specified duties.  

The Veteran contends that his prostate cancer was caused by exposure to an herbicide agent during service in Thailand, or during a brief trip to the Republic of Vietnam during the period from April 30, 1975 to July 18, 1975. 

The Veteran's medical records establish the diagnosis of and treatment for prostate cancer in 2010. Thus, the first element for establishing service connection, a current disability, has been met. The question becomes whether the condition is related to service.

Service treatment records are negative for pertinent abnormalities.

In correspondence received by VA in February 2011 and July 2011, the National Personnel Records Center (NPRC) indicated that there was no evidence in the Veteran's file to substantiate service in the Republic of Vietnam, and that there were no records showing that he was exposed to herbicides.

The Veteran's service personnel records reflect that he served in the U.S. Army from January 1962 to January 1965, and from April 1965 to May 1986, including service in Thailand from June 19, 1974 to July 18, 1975. His last DD Form 214 shows that his primary military occupational specialty (MOS) was finance senior sergeant, and administrative specialist. His service personnel records do not confirm service in the Republic of Vietnam.

The Veteran does not contend, and the record does not reflect, that he was exposed to an herbicide agent during his service in Korea. In this regard, the Board notes that his only service in Korea was from October 28, 1965 to December 16, 1966, and thus he did not serve in Korea between April 1, 1968, and August 31, 1971, in a recognized unit that operated in or near the Korean DMZ. 

The Veteran's service personnel records reflect that during the Veteran's service in Thailand from June 1974 to July 1975, he was initially a military pay specialist, then the NCOIC of the Class B finance office, with duty at Udorn. A January 13, 1975 enlisted efficiency report shows that from September 1974 to January 1975, the Veteran was the NCOIC of the Class B finance office at Ramasun, Thailand, and managed the finance office. A July 7, 1975 enlisted efficiency report shows that from January to July 1975, the Veteran was the NCOIC of the Class B finance office at Udorn (Ramasun Station), 7th Radio Research Field Station (RRFS), and supervised the operations of the finance office. Service personnel records do not reflect that the Veteran's duties placed him on or near the perimeter of this base.

During the pendency of the appeal, the Veteran has provided varying statements and testimony regarding his alleged brief trip to Vietnam during the period in which he was stationed in Thailand. In the Veteran's September 2010 claim, the Veteran's representative said that the Veteran reported that he was attached to the U.S. Embassy in Vietnam for about 5 days as a finance clerk towards the end of the war in 1975, prior to July 18, 1975. 

In a December 2010 letter, the Veteran stated that during the Vietnam War, he was stationed in Udorn, Thailand, from June 19, 1974 to July 18, 1975, where he worked in the finance office. He said that after the war ended on April 30, 1975, he was sent to the U.S. Embassy in Vietnam, and was there for one week. He stated that he flew from Udorn Air Force Base to Vietnam on a jet airplane, and also returned via an airplane. He stated, "I don't know the exact days of my trip because no orders were cut due to nature of the trip. My trip had to take place sometime between May 1975 and July 19 which is when I departed Thailand."

In a December 2011 letter, the Veteran reiterated his contentions, and stated that because of the nature of this alleged Vietnam trip, no orders were cut, which he thought was because it was a humanitarian visit. He said he was told to wear civilian clothes because they did not want the appearance of U.S. military entering the country after the war. He stated that TDY orders were not cut for this trip, and that if orders had been cut this would have provided some evidence that he was there. He asserted that there must be a flight manifest prepared at Udorn Air Base before his flight, and that there should be a record of his visit to the American embassy. 

In a January 2014 statement, the Veteran reiterated his contentions, and said he flew from Udorn Air Force Base, Thailand, to Saigon, Vietnam "shortly after the war ended," and spoke with soldiers at the U.S. Embassy in Saigon. He said he was there for 3 or 4 days. He said that as far as he knew no TDY orders were cut and this was not a PCS and therefore would not appear in his official personnel files. He asserted that his name should have appeared on a flight manifest at the Udorn AFB, and on a sign-in register at the U.S. Embassy. He also contended that he may have been exposed to herbicides on his Army base in Thailand.

In a May 2015 letter, the Veteran stated that in 1975 he was the NCOIC of a finance office in Udorn, Thailand, and that a few days after the Vietnam War ended on April 30, 1975, he was sent to Vietnam to talk to soldiers at the U.S. Embassy about their pay, at which time he was exposed to Agent Orange.

In correspondence dated in October 2015, the Veteran asserted that he was sent to Vietnam after the war ended, and was there for 1 or 2 days.

In correspondence dated in January and July 2016, the Veteran reiterated his assertions regarding Vietnam, and asserted that he was in Vietnam from May 1, 1975 to July 19, 1975, but he had no way of proving it.

In September 2016, in response to an August 2016 RO development letter, the Veteran reiterated his assertions regarding his trip to Vietnam, and said that while he was at the U.S. Army Security Agency, 7th RRFS, the Vietnam War ended, and all soldiers were sent home except the few left behind in the American Embassy, and he was involuntarily sent to Vietnam to talk to the soldiers and answer any pay-related questions they might have. He said he did not remember the exact time line, but he was only there about a day or two. He was told by his boss, a 2nd Lieutenant, that he had to travel in civilian clothes because of the nature of the trip, since the war had ended and they did not want the appearance of American soldiers coming back into the country. He said he was met at the Saigon airport by a young Vietnamese boy in a jeep who took him to the Embassy to sign in and then to his quarters which were some old officers' quarters used during the war. He said he was told that the driver would take him wherever he wanted to go. He stated that when his brief visit was over, the driver took him back to the Saigon airport for his flight back to Thailand. With regard to his claimed herbicide exposure in Thailand, he stated that he did not patrol the perimeters of his base in Thailand, but he went in and out of the gate daily. 

In July 2011 and October 2016, the AOJ issued a formal finding of lack of information required to corroborate the Veteran's contentions of exposure to Agent Orange in Vietnam or Thailand.

At his November 2016 Board hearing, the Veteran reiterated many of his assertions. He stated that he was only in Vietnam for a day and a half or two days. He stated that during his service in Thailand, he traveled through the gate of the base, at the perimeter, on a daily basis because he did not sleep on the base.

In November 2016 correspondence regarding the Veteran, the NPRC enclosed a duplicate copy of the Veteran's service personnel records and stated that travel orders or vouchers for the claimed travel from Thailand to Vietnam are not a matter of record.

In weighing the lay evidence, the Board notes that there are some inconsistencies in the Veteran's assertions. There are discrepancies in the Veteran's assertions of the length of his claimed brief trip to Vietnam, which he has repeatedly said occurred after the war ended on April 30, 1975, to advise U.S. soldiers about their pay at the U.S. Embassy in Vietnam. These discrepancies reduce the credibility of his assertions. Moreover, he has stated that he is unsure of the dates of such trip, and that orders pertaining to the trip were never issued. The NPRC has indicated that there is no record of orders regarding such a trip, and his service personnel records do not confirm his assertions. 

The Board takes judicial notice of the fact that the Fall of Saigon occurred on April 30, 1975, when the city and U.S. Embassy were captured by North Vietnamese forces after the evacuation of U.S. personnel from the U.S. Embassy. See Smith v. Derwinski, 1 Vet. App. 235, 238 (1991) ("Courts may take judicial notice of facts not subject to reasonable dispute." (citing FED. R. EVID. 201 (b))). 

The Board finds that the Veteran's assertions regarding his alleged trip to Vietnam are not corroborated by the record as is required and therefore may not be deemed credible, and that the evidence does not reflect that he set foot in Vietnam during the period beginning on January 9, 1962 and ending on May 7, 1975. See Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) (VA cannot ignore testimony simply because the individual involved is an interested party; personal interest may, however, affect the credibility of the evidence); Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) (Board can consider bias in lay evidence and conflicting statements of the appellant in weighing credibility). See also AZ v. Shinseki, 731 F.3d 1303 (Fed. Cir. 2013) (recognizing the widely held view that the absence of an entry in a record may be considered evidence that the fact did not occur if it appears that the fact would have been recorded if present).

With regard to the Veteran's contentions regarding exposure to herbicide agents in Thailand, the Veteran does not contend that he had perimeter duty while stationed in Thailand, but instead asserts that he crossed the perimeter at the gate on a daily basis.

Repeated attempts to verify the Veteran's contentions of exposure to herbicide agents in Thailand have been unsuccessful. He did not serve in the Air Force, and his service personnel records and unit records do not verify that he was a member of a U.S. Army military police (MP) unit or was assigned an MP MOS, or that his duty placed him at or near the base perimeter. The Veteran's service personnel records reflect that he supervised the finance office.

In light of the foregoing, the Board finds that the service records are more probative and persuasive than the lay assertions as to the claimed exposure to herbicide agents in Thailand. The Board finds that the probative value of the Veteran's lay evidence is outweighed by review of the Veteran's service personnel records and exhaustive research efforts which resulted in conclusions that contradicted his own and serve as the most probative evidence in the current appeal as such are based on records kept contemporaneous to the claimed events and historical research conducted by professionals.

Based on the sum of the evidence, the Board finds that the most probative evidence is against a finding that the Veteran was exposed to herbicides during active duty service. The Veteran's service records do not reflect service in Vietnam, and there is no presumption of exposure available to the Veteran. Accordingly, the presumptive provisions concerning diabetes and herbicide exposure are not available, and service connection on that basis is denied. 38 C.F.R. § 3.307 (a)(6); 38 C.F.R. § 3.309 (e). 

However, an appellant is not precluded from establishing service connection with proof of direct causation. Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994). Nonetheless, upon review of the record, the Board finds the evidence does not support a finding of service connection. 

Here, the service treatment records do not contain any evidence of treatment, diagnosis or findings consistent with prostate cancer. Prostate cancer was initially diagnosed in 2010. Thus, the Veteran's prostate cancer was not shown in service or within one year following discharge from service. Moreover, there is no competent evidence of record even suggesting that his current disability is related to service, nor does the Veteran contend his condition is related to service for reasons other than Agent Orange exposure. 

He has not alleged any symptoms or manifestations of prostate cancer occurring on a chronic or continuous basis since his separation from service. Therefore, the Board finds that entitlement to service connection for prostate cancer on a direct or presumptive basis as a chronic disease is not warranted. See 38 C.F.R. §§ 3.303 (a), (b), 3.309(a).

Based on the foregoing, the Board finds that the preponderance of the probative and persuasive evidence is against a finding of service connection for prostate cancer on any basis. Thus, the claim for service connection for prostate cancer is denied. 

In reaching the above conclusions, the Board has considered the applicability of the benefit of the doubt doctrine. However, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable in the instant appeal. See 38 U.S.C.A. § 5107 (b) (West 2014); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-56 (1990).

ORDER

Entitlement to service connection for prostate cancer, to include as due to herbicide exposure, is denied.




S. L. Kennedy 
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


